 



Exhibit 10.19
(STRATEX LOGO) [f21228f2122801.gif]
 
John Brandt
120 Rose Orchard Way
San Jose, CA 95134

     
Re:
  Employment Agreement

Dear John,
     This letter sets forth the terms of your continued employment with Stratex
Networks, Inc. (the “Company”) as well as our understanding with respect to any
termination of that employment relationship. This Agreement is effective as of
April 1, 2006.
     1.     Position and Duties. You are employed by the Company as its Vice
President, Business Development, reporting to me. You accept continued
employment with the Company on the terms and conditions set forth in this
Agreement, and you agree to devote your time, energy and skill to your duties at
the Company.
     2.     Term of Employment. Your employment with the Company is for no
specified term, and may be terminated by you or the Company at any time, with or
without cause, subject to the provisions of Paragraphs 4 and 5 below.
     3.     Compensation. You will be compensated by the Company for your
services as follows:
            a.     Salary: Effective April 1, 2006, you will be paid a monthly
base salary of $21,667.00, less applicable withholding, in accordance with the
Company’s normal payroll procedures. Your salary may be reviewed from time to
time, and may be subject to adjustment based upon various factors including, but
not limited to, your performance and the Company’s profitability. Any adjustment
to your salary shall be made at the sole discretion of the Company. Your base
salary will not be reduced except as part of a salary reduction program that
similarly affects all members of the executive staff reporting to the Chief
Executive Officer of the Company.
            b.     Bonus: To the extent that the Company has one, you will be
eligible to participate in any Company executive incentive bonus plan.
            c.     Benefits: You will have the right, on the same basis as other
employees of the Company, to participate in and to receive benefits under any
Company medical, disability or other group insurance plans, as well as under the
Company’s business expense reimbursement and other policies. You will accrue
paid vacation in accordance with the Company’s vacation policy or other specific
arrangements made by the Company.

1



--------------------------------------------------------------------------------



 



Single Trigger
     4.     Voluntary Termination. In the event that you voluntarily resign from
your employment with the Company, or in the event that your employment
terminates as a result of your death, you will be entitled to no compensation or
benefits from the Company other than those earned under Paragraph 3 through the
date of your termination. You agree that if you voluntarily terminate your
employment with the Company for any reason, you will provide the Company with at
least 10 days’ written notice of your resignation. The Company shall have the
option, in its sole discretion, to make your resignation effective at any time
prior to the end of such notice period, provided the Company pays you an amount
equal to the base salary you would have earned through the end of the notice
period.
     5.     Other Termination. Your employment may be terminated under the
circumstances set forth below.
            a.     Termination by Disability. If, by reason of any physical or
mental incapacity, you have been or will be prevented from performing your
then-current duties under this Agreement for more than three consecutive months,
then, to the extent permitted by law, the Company may terminate your employment
without any advance notice. Upon such termination, if you sign a general release
of known and unknown claims in a form satisfactory to the Company, the Company
will provide you with the severance payments and benefits described in
Paragraph 5(c). Nothing in this paragraph shall affect your rights under any
applicable Company disability plan; provided, however, that your severance
payments will be offset by any disability income payments received by you so
that the total monthly severance and disability income payments during your
severance period shall not exceed your then-current base salary.
            b.     Termination for Cause or Death: The Company may terminate
your employment at any time for cause (as described below). If your employment
is terminated by the Company for cause, or if your employment terminates as a
result of your death, you shall be entitled to no compensation or benefits from
the Company other than those earned under Paragraph 3 through the date of your
termination for cause. Provided, however, that if your employment terminates as
a result of your death, the Company will also pay your estate the prorated
portion of any incentive bonus that you would have earned during the incentive
bonus period in which your employment terminates; such prorated bonus will be
paid at the time that incentive bonus is paid to other Company employees.
     For purposes of this Agreement, a termination “for cause” occurs if you are
terminated for any of the following reasons: (i) theft, dishonesty, misconduct
or falsification of any employment or Company records; (ii) improper disclosure
of the Company’s confidential or proprietary information; (iii) any action by
you which has a material detrimental effect on the Company’s reputation or
business; (iv) your refusal or inability to perform any assigned duties (other
than as a result of a disability) after written notice from the Company to you
of, and a reasonable opportunity to cure, such failure or inability; or (v) your
conviction (including any plea of guilty or no contest) for any criminal act
that impairs your ability to perform your duties under this Agreement.
            c.     Termination Without Cause: The Company may terminate your
employment without cause at any time. If your employment is terminated by the
Company

2



--------------------------------------------------------------------------------



 



Single Trigger
without cause, and you sign a general release of known and unknown claims in a
form satisfactory to the Company, you will receive the following severance
benefits:
                   i.     severance payments at your final base salary rate for
a period of 12 months following your termination; such payments will be made in
accordance with the Company’s normal payroll practices;
                   ii.     payment of the premiums necessary to continue your
group health insurance under COBRA until the earlier of 18 months following your
termination date; (y) the date you first became eligible to participate in
another employer’s group health insurance plan, or (z) the date on which you are
no longer eligible for COBRA coverage;
                   iii.     the Company will pay you the prorated portion of any
incentive bonus that you would have earned during the incentive bonus period in
which your employment terminates; such prorated bonus will be paid to you at the
time that incentive bonus is paid to other Company employees;
                   iv.      with respect to any stock options granted to you by
the Company, you will cease vesting upon your termination date; however, you
will be entitled to purchase any vested shares of stock that are subject to
those options until the earlier of 12 months following your termination date, or
(y) the date on which the applicable option(s) expires; except as set forth in
this subparagraph, your Company stock options will continue to be subject to and
governed by the applicable stock option agreements between you and the Company;
                   v.      payment of your then-provided Company car allowance
for the period described in subparagraph 5(c)(i); and
                   vi.     outplacement assistance selected and paid for by the
Company.
            d.     Resignation for Good Reason: If you resign from your
employment with the Company for Good Reason (as defined in this paragraph), and
you sign a general release of known and unknown claims in a form satisfactory to
the Company, you shall receive the severance benefits described in
Paragraph 5(c). For purposes of this paragraph, “Good Reason” means any of the
following conditions, which condition(s) remain in effect 60 days after written
notice from you to the Company’s Chief Executive Officer of said condition(s):
                   i.      a reduction in your base salary of 20% or more, other
than a reduction that is similarly applicable to all members of the executive
staff reporting to the Chief Executive Officer of the Company; or
                   ii.     a material reduction in your employee benefits, other
than a reduction that is similarly applicable to all members of the executive
staff reporting to the Chief Executive Officer of the Company; or
                   iii.     the relocation of the Company’s workplace at which
you are officed to a location that is more than 75 miles from the Company’s
workplace prior to such relocation.

3



--------------------------------------------------------------------------------



 



Single Trigger
     The foregoing condition(s) shall not constitute “Good Reason” if you do not
provide the Chief Executive Officer with the notice described above within
45 days after you first become aware of the condition(s).
            e.     Termination As a Result of Change of Control: If there is a
Change of Control (as defined below), your employment with the Company will
terminate upon such Change of Control. If, upon such termination, you sign a
general release of known and unknown claims in a form satisfactory to the
Company, you shall receive the severance benefits described in Paragraph 5(c);
provided, that the time period set forth in subparagraph 5(c)(i), (ii), (iv)(x),
and (v) shall be increased by an additional twelve (12) months. In addition, you
shall receive a payment equal to the greater of (i) the average of the annual
incentive bonus payments received by you, if any, for the previous three years,
or (ii) your target incentive bonus for the year in which your employment
terminates. Such payment will be made to you within 15 days following your
execution of the general release of claims described above. The Company will
also accelerate the vesting of all unvested stock options granted to you by the
Company such that all of your Company stock options will be fully vested as of
the date of your termination.
     6.     Change of Control/Good Reason.
            a.     For purposes of this Agreement, a “Change of Control” of the
Company shall mean:
                   i.      The direct or indirect acquisition by any person or
related group of persons (other than an acquisition from or by the Company or by
a Company-sponsored employee benefit plan or by a person that directly or
indirectly controls, is controlled by, or is under common control with the
Company) of beneficial ownership (within the meaning of Rule 13d-3 of the
Exchange Act) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Company’s outstanding securities pursuant to
a tender or exchange offer made directly to the Company’s stockholders which a
majority of the Continuing Directors who are not Affiliates or Associates of the
offeror do not recommend such stockholders accept;
                   ii.     a change in the composition of the Board over a
period of thirty-six (36) months or less such that a majority of the Board
members (rounded up to the next whole number) ceases, by reason of one or more
contested elections for Board membership, to be comprised of individuals who are
Continuing Directors;
                   iii.     a merger or consolidation in which the Company is
not the surviving entity, except for a transaction the principal purpose of
which is to change the state in which the Company is incorporated;
                   iv.     the sale, transfer or other disposition of all or
substantially all of the assets of the Company (including the capital stock of
the Company’s subsidiary corporations);
                   v.     the complete liquidation or dissolution of the
Company;

4



--------------------------------------------------------------------------------



 



Single Trigger
                   vi.     any reverse merger in which the Company is the
surviving entity but in which securities possessing more than [forty percent
(40%)] of the total combined voting power of the Company’s outstanding
securities are transferred to a person or persons different from those who held
such securities immediately prior to such merger; or
                   vii.     the acquisition in a single or series of related
transactions by any person or related group of persons (other than the Company
or by a Company-sponsored employee benefit plan) of beneficial ownership (
within the meaning of Rule 13d-3 of the Exchange Act) of securities possessing
more than [forty percent (40%)] of the total combined voting power of the
Company’s outstanding securities but excluding any such transaction or series of
related transactions that the Administrator of the Company Stock Option Plan
determines shall not be a Corporate Transaction.
For the purposes of this Agreement, the terms “Continuing Directors,” “Corporate
Transaction,” “Affiliate” and “Associate” shall have the meanings ascribed to
such terms in the Company’s Stock Option Plan.
     7.     Confidential and Proprietary Information: As a condition of your
continued employment, and to the extent that you have not done so already, you
agree to sign and abide by the Company’s standard form of employee proprietary
information/confidentiality/assignment of inventions agreement.
     8.     Termination Obligations.
            a.     You agree that all property, including, without limitation,
all equipment, proprietary information, documents, books, records, reports,
notes, contracts, lists, computer disks (and other computer-generated files and
data), and copies thereof, created on any medium and furnished to, obtained by,
or prepared by you in the course of or incident to your employment, belongs to
the Company and shall be returned to the Company promptly upon any termination
of your employment.
            b.      Upon your termination for any reason, and as a condition of
your receipt of any severance benefits hereunder, you will promptly resign in
writing from all offices and directorships then held with the Company or any
affiliate of the Company.
            c.     Following the termination of your employment with the Company
for any reason, you shall fully cooperate with the Company in all matters
relating to the winding up of pending work on behalf of the Company and the
orderly transfer of work to other employees of the Company. You shall also
cooperate in the defense of any action brought by any third party against the
Company.
     9.     Federal Excise Tax Under Section 4999 of the Code.
            a.     To the extent that any payments and benefits provided for in
this Agreement or otherwise payable to you (the “Payments”) constitute
“parachute payments” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”), and are subject to the excise tax imposed
by Section 4999 of the Code or any similar or successor provision (the “Excise
Tax”), the Company shall pay to you within ninety (90) days of

5



--------------------------------------------------------------------------------



 



Single Trigger
the date you become subject to the Excise Tax, an additional one-time amount
(the “Gross-Up Payment”) equal to the sum of the Excise Tax imposed on the
Payments and the Excise Tax imposed on the Gross-Up Payment in accordance with
the following formula: E/(1 — R), where (i) “E” is the amount of the Excise Tax
computed on the Payments determined without regard to payment of the Gross-Up
Payment, and (ii) “R” is the rate of Excise Tax. The Company shall not pay to
you the amount of any federal, state and local income or employment taxes
imposed on the Payments or the Gross-Up Payment.
            b.     Unless the Company and you otherwise agree in writing, any
determination required under this Subsection shall be made in writing by
independent public accountants appointed by the Company and reasonably
acceptable to you (the “Accountants”), whose determination shall be conclusive
and binding upon you and the Company for all purposes. The Company shall bear
all costs the Accountants may reasonably incur in connection with such
determination, and the Company and you shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Subsection.
            c.     In the event that the Excise Tax is subsequently determined
to be less than the amount taken into account hereunder, you shall repay to the
Company at the time that the amount of such reduction in Excise Tax is finally
determined the portion of the Gross-Up Payment attributable to such reduction
(plus the portion of the Gross-Up Payment attributable to the Excise Tax you are
repaying), plus interest on the amount of such repayment at the rate provided in
Section 1274(b)(2)(B) of the Code.
            d.     In the event that the Excise Tax is determined to exceed the
amount taken into account hereunder (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Gross-Up
Payment), the Company shall make an additional Gross-Up Payment to you in
respect of such excess (plus any interest payable with respect to such excess)
at the time that the amount of such excess is finally determined.
     10.     Other Activities. In order to protect the Company’s valuable
proprietary information, you agree that during your employment and for a period
of [one] year[s] following the termination of your employment with the Company
for any reason, you will not, as a compensated or uncompensated officer,
director, consultant, advisor, partner, joint venturer, investor, independent
contractor, employee or otherwise, provide any labor, services, advice or
assistance to any entity, or its successor, which is a direct competitor of the
Company (and specifically identified as such in the Company’s Form 10K), unless
specifically permitted to do so in writing by the Company or its successor. You
acknowledge and agree that the restrictions contained in the preceding sentence
are reasonable and necessary, as there is a significant risk that your provision
of labor, services, advice or assistance to any of those competitors could
result in the inevitable disclosure of the Company’s proprietary information.
You further acknowledge and agree that the restrictions contained in this
paragraph will not preclude you from engaging in any trade, business or
profession that you are qualified to engage in.
     11.     Dispute Resolution. In the event of any dispute or claim relating
to or arising out of your employment relationship with the Company, this
Agreement, or the termination of your employment with the Company for any reason
(including, but not limited to, any claims of

6



--------------------------------------------------------------------------------



 



Single Trigger
breach of contract, wrongful termination or age, sex, race, sexual orientation,
disability or other discrimination or harassment), you and the Company agree
that all such disputes shall be fully, finally and exclusively resolved by
binding arbitration conducted by the American Arbitration Association in Santa
Clara County, California. You and the Company hereby knowingly and willingly
waive your respective rights to have any such disputes or claims tried to a
judge or jury. Provided, however, that this arbitration provision shall not
apply to any claims for injunctive relief by you or the Company.
     12.     Severability. If any provision of this Agreement is deemed invalid,
illegal or unenforceable, such provision shall be modified so as to make it
valid, legal and enforceable, and the validity, legality and enforceability of
the remaining provisions of this Agreement shall not in any way be affected.
     13.     Applicable Withholding. All salary, bonus, severance and other
payments identified in this Agreement are subject to applicable withholding by
the Company.
     14.     Assignment. In view of the personal nature of the services to be
performed under this Agreement by you, you cannot assign or transfer any of your
obligations under this Agreement.
     15.     Entire Agreement. This Agreement and the agreements referred to
above constitute the entire agreement between you and the Company regarding the
terms and conditions of your employment, and they supersede all prior
negotiations, representations or agreements between you and the Company
regarding your employment, whether written or oral, including your Employment
Agreement dated May 14,2002 with the Company. This Agreement sets forth our
entire agreement regarding the Company’s obligation to provide you with
severance benefits upon any termination of your employment, and you shall not be
entitled to receive any other severance benefits from the Company pursuant to
any Company severance plan, policy or practice.
     16.     Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of California.
     17.     Modification. This Agreement may only be modified or amended by a
supplemental written agreement signed by you and an authorized representative of
the Company.

7



--------------------------------------------------------------------------------



 



Single Trigger
     ___, we look forward to continuing to work with you at DMC Stratex
Networks, Inc. Please sign and date this letter on the spaces provided below to
acknowledge your acceptance of the terms of this Agreement.

          Sincerely,


Stratex Networks, Inc.
    By:   /s/ Charles D. Kissner       Charles D. Kissner             

     I agree to and accept continued employment with DMC Stratex Networks, Inc.
on the terms and conditions set forth in this Agreement.

                Date: April 19, 2006  /s/ John Brandt       John Brandt         
 

8